Citation Nr: 9936046	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  99-16 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder, secondary to a bilateral knee disorder.

4.  Entitlement to service connection for a back disorder, 
secondary to a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to October 
1970.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
that his degenerative joint disease of the right knee is 
related to or was aggravated by his period of active service.

2.  The veteran has not submitted competent medical evidence 
that he currently has a left knee disorder.

3.  The veteran has not submitted competent medical evidence 
that his bilateral hip disorder is related to his period of 
active service or to any service-connected disability.

4.  The veteran has not submitted competent medical evidence 
that his back disorder is related to his period of active 
service or to any service-connected disability.

5.  A question of such medical complexity or controversy has 
not been submitted to warrant submission to an independent 
medical expert outside the VA framework for a medical 
opinion.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for degenerative joint disease of the right knee is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a left knee disorder is not well grounded.  Id.

3.  The veteran's claim of entitlement to service connection 
for a bilateral hip disorder, secondary to a bilateral knee 
disorder, is not well grounded.  Id.

4.  The veteran's claim of entitlement to service connection 
for a back condition, secondary to a bilateral knee disorder, 
is not well grounded.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for degenerative joint disease 
of the right knee, left knee disorder, bilateral hip 
disorder, and back disorder.  The veteran contends that these 
conditions are related to his period of active service, and 
that he is entitled to an advisory/independent medical 
opinion, adequate reasons and bases, and a thorough and 
contemporaneous examination.

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded:  (1) competent medical evidence of 
a current disability, (2) competent medical or, in some 
instances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury, and; (3) competent 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d at 1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be overcome by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by such service.  See 38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 
7 Vet. App. 238 (1994).  In this case, the veteran told a 
military medical board in September 1970 that he suffered a 
football injury necessitating an operation to his right knee 
before his period of active service.  The veteran had also 
indicated that he had a "trick" or locked knee on an 
enlistment questionnaire in June 1970.  The examiner noted 
that the veteran had surgery on his right knee during the 
year 1968, and that there was inability to completely flex 
the right knee at the time of his induction.

A September 1970 medical report reflects that, on physical 
examination, the veteran had a well-healed surgical scar over 
the right knee with crepitation on range of motion and 
tenderness along the joint line.  The military board 
concluded that the veteran did not meet the minimum standards 
for enlistment or induction under military regulations and 
that his military unfitness was not incurred in or aggravated 
by active military service.  The veteran was subsequently 
discharged from service.  He submitted a statement that he 
had been informed of the findings of the medical board, and 
that he did not desire to submit a statement in rebuttal.  
Considering the military board's contemporaneous finding that 
the veteran's knee disorder was not incurred in or aggravated 
by service, the Board concludes that this finding constitutes 
clear and unmistakable evidence that the veteran's knee 
disorder existed prior to service and was not aggravated 
therein.

A December 1995 history and physical examination report of 
the St. Francis Medical Center reflects that the veteran 
injured his knee in October 1994.  The report by M.L. 
McCarty, M.D., indicates that he planned to perform a right 
knee arthroscopy.  Although a December 1995 operative report 
states that the veteran underwent a left knee arthroscopy 
with chondroplasty of the patella and lateral femoral 
condyle, the procedure summary indicates that the operation 
was performed on the right knee.  Medical record from the St. 
Francis Medical Center dated October 1994 confirm that the 
veteran underwent knee surgery at that time.  Again, the 
operation was listed as left knee arthroscopic surgery, but 
the description of the operation makes reference only to a 
right knee surgical procedure.  The Board, in examining both 
documents for peripheral references as to which knee was the 
subject of the operations, concludes that the veteran 
underwent right knee surgery only.

Medical progress notes of the Orthopedic Associates of Grand 
Island dated October 1994 indicate that the veteran received 
a right knee injury in an automobile accident, and that he 
was unable to walk without the use of a knee immobilizer.  A 
May 1995 referral from Casey J. Iverson, D.C., confirms the 
October 1994 accident.  Dr. Iverson's letter indicates that 
the veteran was hit head-on by an automobile, that his truck 
continued into a ditch, and that his knee hit the truck's 
dashboard.  Examination of the right knee was positive for 
Drawer's and McMurray's signs.  The veteran stated he used 
crutches for six months following arthroscopic surgery in 
October 1994.

Following a June 1998 VA examination, the veteran was 
diagnosed with mild degenerative joint disease of the right 
knee.  No x-rays were done of the left knee or the spine.  On 
walking, the veteran had a limp on the right side.  The right 
knee joint had mild swelling, but there was no inflammation 
or tenderness.  The examiner did not offer an opinion as to 
the etiology of the veteran's mild degenerative joint disease 
of the right knee.

Although the Board recognizes that the veteran currently has 
degenerative joint disease of the right knee, he has not 
submitted competent medical evidence relating it to his 
period of active service.  Beyond the veteran's assertions, 
no evidence of record links his degenerative joint disease of 
the right knee to his period of active service.  The 
veteran's assertions are insufficient to satisfy the nexus 
requirement because the veteran is a layperson with no 
medical training or expertise to determine medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  As the 
veteran has not submitted competent medical evidence of a 
nexus, his claim must be denied as not well grounded.  Epps, 
126 F.3d at 1467-68.

As noted above, the Board has concluded that the arthroscopic 
surgeries in October 1994 and December 1995 were performed on 
the veteran's right knee.  Other evidence associated with the 
claims folder does not indicate that the veteran currently 
suffers from a left knee disorder.  Again, as the veteran is 
a layperson without medical training or expertise to 
determine whether a medical condition currently exists, the 
claim for entitlement to service connection for left knee 
disorder must be denied.

As to the final two issues, entitlement to service connection 
for bilateral hip disorder and back disorder, the Board 
concludes that there is no basis for service connection 
because the underlying claim of service connection is not 
well grounded.  The Board notes that a July 1998 letter from 
Dr. Iverson indicates that the veteran suffered a back injury 
in 1989 from unloading his truck; a "bad fall" on ice in 
1989 or 1990 resulting in disc surgery; and a disc bulge from 
"a rear-impact M[otor] V[ehicle] A[ccident]" in 1992.  
These intervening injuries notwithstanding, the claims folder 
contains no positive evidence relating either the veteran's 
back disorder or bilateral hip disorder to his period of 
active service.  The Board further observes that the 
veteran's right hip joint was specifically noted during the 
June 1998 VA examination to have normal range of motion.  
However, because the underlying claim of service connection 
for degenerative joint disease of the right knee is not well 
grounded, the etiology or presence of any disorder claimed 
secondary to a nonservice-connected disability is irrelevant.  
Thus, the Board finds the claims of entitlement to service 
connection for bilateral hip disorder and back disorder not 
well grounded.

The Board recognizes that the veteran has requested an 
advisory independent medical opinion, adequate reasons and 
bases, and a thorough and contemporaneous examination.  
According to VA regulation, an opinion of an independent 
medical expert may be obtained in cases where the medical 
issue under consideration is of such medical complexity or 
controversy as to justify soliciting an opinion from an 
independent medical expert.  38 C.F.R. §§ 3.328, 20.901.  In 
this case, the Board finds that the issue is neither complex 
nor controversial as to justify the solicitation of an 
opinion from an independent medical expert.  Moreover, these 
are ancillary issues to the veteran's underlying claims, and 
may be contested only as part of an appeal on the merits of 
the decision rendered on the primary issues by the agency of 
original jurisdiction.  See 38 C.F.R. § 3.328.  Similarly, 
the adequacy of the reasons and bases of a decision denying a 
benefit may be contested only as a part of an appeal on the 
merits of the decision rendered on the primary issues.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  The Board is not aware 
of the existence of additional relevant evidence that could 
serve to make the veteran's claim well grounded.  As such, 
there is no additional duty on the part of the VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran of 
the evidence required to complete his application for service 
connection for the claimed disability.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim and to 
explain why his current attempt fails.


ORDER

Entitlement to service connection for degenerative joint 
disease of the right knee is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a bilateral hip 
disorder, secondary to a bilateral knee disorder, is denied.

Entitlement to service connection for a back disorder, 
secondary to a bilateral knee disorder, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

